department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number number release date date date legend a b x dear we have considered your representative's request to be exempted from filing the annual return for exempt_organizations statement of facts a was incorporated under the laws of b a is an organization described in sec_501 of the internal_revenue_code subsequent to receiving its determination_letter under sec_501 on x a received a ruling from the internal_revenue_service which held the following a the income of a is excludible from gross_income under sec_115 of the code b a is an instrumentality of the city a political_subdivision of the state for the purposes of sec_3121 and sec_3306 of the code c charitable_contributions to a are deductible by the donors to the extent provided by sec_170 of the code ruling requested a requested a ruling that a is relieved from the general requirement to file an annual information_return under sec_6033 of the code statement of law sec_6033 of the code generally requires that an organization exempt from federal_income_tax under sec_501 be required to file an annual return sec_6033 of the code provides discretionary exceptions from the annual filing requirement where the secretary determines such filing is not necessary to the efficient administration of the internal revenue laws sec_1_6033-2 of the income_tax regulations provides that an organization may be excepted from filing the annual return required by sec_6033 of the code where the internal_revenue_service determines that such annual filing is not necessary for the efficient administration of the internal revenue laws revproc_95_48 1995_2_cb_418 specifies that a governmental_unit or an affiliate of a governmental_unit is not required to file an annual return form_990 sec_4 a of revproc_95_48 provides relief from the filing requirement imposed by sec_6033 of the code if an organization has a ruling or determination from the internal_revenue_service that i its income derived from activities constituting the basis for its exemption under sec_501 of the code is excluded from gross_income under sec_115 ii it is entitled to receive deductible charitable_contributions under sec_170 of the code on the basis that contributions to it are for_the_use_of governmental units or iii it is a wholly owned instrumentality of a state or political_subdivision thereof for employment_tax purposes see sec_3121 and sec_3306 of the code analysis as an organization exempt from federal income taxes under sec_501 of the code the organization is required to file an annual form_990 under sec_6033 however sec_6033 provides discretionary exceptions to the annual filing requirement imposed by sec_6033 when such filing is not necessary to the efficient administration of the internal revenue laws pursuant to the authority of sec_1_6033-2 of the regulations revproc_95_48 supra specifies that a governmental_unit or an affiliate of a governmental_unit is not required to file form_990 for purposes of revproc_95_48 an organization is treated as an affiliate of a governmental_unit if it is described in sec_501 of the code and it meets the requirements of revproc_95_48 sec_4 a pursuant to the ruling issued to a on x a meets the requirements as an affiliate of a governmental_unit as set forth in revproc_95_48 sec_4 a ruling therefore we rule as follows a is relieved from the general requirement to file an annual information_return under sec_6033 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice steven grodnitsky manager exempt_organizations technical group sincerely
